Title: From George Washington to Nicholas Thomas, 7 September 1781
From: Washington, George
To: Thomas, Nicholas,Goldsborough, Robert


                  
                     Head of Elk , Septr 7. 1781
                  
                  I have the pleasure to announce to you the arrival of the Fleet of his most Christian Majesty in Chesapeak consisting of twenty Eight ships of the line and a number of smaller vessels of war that they brought a large & have already throw on shore a very considerable body of troops—The fleet from Rhode Island is hourly expected to join them—These are events interesting indeed to America and ought to be improved, for we may not again expect such a concurrence of circumstances as are now combined and give the most rational hopes, if the country are not wanting to themselves that the British force now in Virginia will fall into our hands.
                  I have therefore to solicit in the most pressing manner your aid and influence with the people of your County that they immediately send to Baltimore all their craft & vessels of different kinds in order to transport the troops down the Bay—The time it will take to march them by land is more than can be spared—So that on the single circumstance of having Vessels or not may depend the success or failure of the present expedition—which though calculated for the general good must operate, if successful, more particularly to the interest of this State and the State of Virginia.  
                  
                     sent to
                  
                  Nicholas Thomas Esqr.
                  Richard Barnaby Esqr.
                  Colo. James Hendman
                  James Lloyd Chamberlain Esqr.
                  Robt Goldsboroug Esqr.
                  Jno. Bracco Esqr.
                  Christopher Birchead Esqr.
                  
               